

PROMISSORY NOTE


$ 12,054,344.00
Miami, Florida



FOR VALUE RECEIVED the undersigned, Florida Gaming Centers, Inc., d/b/a Miami
Jai-Alai, Inc, d/b/a W.J.A. Realty, Inc,, and City National Bank of Florida,
f/k/a City National Bank of Miami, as Trustee under its Land Trust #5003471
(collectively "Maker.", which term shall include their successors, heirs, legal
representatives and permitted assigns), promises to pay to the order of
MIAMI-DADE COUNTY, Florida, a political subdivision of the State of Florida,
together with any other holder hereof ("Holder" or "Lender"), at II I NW 1st
Street, Miami, Florida 33128, Attention: County Manager, or such other place as
Holder may from time to time designate in writing, the principal sum of
$12,054,344,00, plus interest on the outstanding principal balance at the rate
of 7.25 per annum to be paid in lawful money of the United States of America in
accordance with the terms of this Promissory Note.


Maker shall pay monthly installments of principal and interest based upon the
loan amortization schedule attached as Exhibit "A." However, Maker can elect to
defer payments until the earlier of I) June 15, 2012, or 2) the date upon which
slot machine operations are initiated by Maker (the "Initial Deferred Payment
Period"). In the event that Maker elects to defer payment, a lump sum payment
shall be due at the close of the initial Deferred Payment Period in accordance
with the next applicable date and the corresponding amount set forth in the
schedule attached as Exhibit "B." Notwithstanding any other provision contained
herein, the initial lump sum payment shall be made no later than June 15, 2012.
Thereafter, monthly payments of principal and interest shall commence in
accordance with the loan amortization schedule set forth in Exhibit "A." Such
monthly payments shall continue for the total fifteen year term until all
obligations of Maker under this Note have been paid in full, and all remaining
Principal and Interest shall be due and payable on the date which is the last
day of the Amortization Period, June 15, 2026,


This Note is secured by a Mortgage and Security Agreement encumbering certain
real property located in Miami-Dade County, Florida, dated the date of this Note
from Florida Gaming Centers, Inc., d/b/a Miami Jai.-Alai, Inc., d/b/a W.J.A.
Realty, Inc,, and City National Bank of Florida, f/k/a City National Bank of
Miami, as Trustee under its Land Trust #5003471, in favor of MIAMI-DADE COUNTY,
The Mortgage and all other agreements, instruments and documents delivered in
connection with it and with this Note are collectively referred to as the "Loan
Documents."


This Note has been executed and delivered in, and is to be governed by and
construed under the laws of, the State of Florida, as amended, except as
modified by the laws and regulations of the United States of America,


Maker shall have no obligation to pay interest or payments in the nature of
interest in excess of the maximum rate of interest allowed to be contracted for
by law, as changed from time to time, applicable to this Note (the "Maximum
Rate"). Any interest in excess of the Maximum Rate paid by Maker ("Excess Sum")
shall be credited as a payment of principal, or, if Maker so requests in
writing, returned to Maker, or, if the indebtedness and other obligations
evidenced by this Note have been paid in full, returned to Maker together with
interest at the same rate as was paid by Maker during such period. Any Excess
Sum credited to Principal shall be credited as of the date paid to Holder. The
Maximum Rate varies from time to time and from time to time there may be no
specific maximum rate. Holder may, without such action constituting a breach of
any obligations to Maker, seek judicial determination of the Maximum Rate of
interest, and its obligation to pay or credit any proposed excess sum to Maker,

 
Page 1 of 5

--------------------------------------------------------------------------------

 
 
The "Default interest Rate" and, in the event no specific maximum rate is
applicable, the Maximum Rate shall be eighteen percent (18%) per annum.
 
Holder shall have the right to declare the total unpaid balance of this Note to
be immediately due and payable in advance of the Maturity Date upon the failure
of Maker to pay when due, taking into account applicable grace periods, any
payment of Principal or Interest or other amount due under the Loan Documents;
or upon the occurrence of an event of default, which is not cured prior to the
expiration of any applicable cure periods, pursuant to any other Loan Documents
now or hereafter evidencing, securing or guarantying payment of this Note.
Exercise of this right shall be without notice to Maker or to any other person
liable for payment hereof, notice of such exercise being hereby expressly waived
 
Any payment under this Note or the Loan Documents not paid when due (at
maturity, upon acceleration or otherwise) taking into account applicable grace
periods shall bear interest at the Default Interest Rate from the due date until
paid.
 
Provided Holder has not accelerated this Note, Maker shall pay Holder a late
charge of five percent (5%) of any required payment which Is not received by
Holder within ten (10) days of the due date of said payment. The parties agree
that said charge is a fair and reasonable charge for the late payment and shall
not be deemed a penalty,
 
Time is of the essence. In the event that this Note is collected by law or
through attorneys at law, or under their advice, Maker agrees to pay all
reasonable costs of collection, including reasonable attorneys' fees, whether or
not suit is brought, and whether incurred in connection with collection, trial,
appeal, bankruptcy or other creditors proceedings or otherwise.
 
This Note may be paid in whole or in part at any time by Maker without penalty,
Acceptance of partial payments or payments marked "payment in full" or "in
satisfaction" or words to similar effect shall not affect the duty of Maker to
pay all obligations due, and shall not affect the right of Holder to pursue all
remedies available to it under any Loan Documents.
 
The remedies of Holder shall be cumulative and concurrent, and may be pursued
singularly, successively or together, at the sole discretion of Holder, and may
be exercised as often as occasion therefor shall arise. No action or omission of
Holder, including specifically any failure to exercise or forbearance in the
exercise of any remedy, shall be deemed to be a waiver or release of the same,
such waiver or release to be effected only through a written document executed
by Holder and then only to the extent specifically recited therein, A waiver or
release with reference to any one event shall not be construed as continuing or
as constituting a course of dealing, nor shall it be construed as a bar to, or
as a waiver or release of, any subsequent remedy as to a subsequent event.

 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
Any notice to be given or to be served upon any patty in connection with this
Note whether required or otherwise, shall be given in writing to the address
provided by each at the time this Note is delivered,
 
The term "other person liable for payment of this Note" shall include any
endorser, guarantor, surety or other person now or subsequently primarily or
secondarily liable for the payment of this Note, whether by signing this Note or
any other instrument.
 
This is a non-recourse Note. Notwithstanding anything to the contrary, neither
the Maker, nor any of its partners, officers or directors in their official
capacities shall have any personal liability for the payment of any portion of
the indebtedness evidenced by this Note. In the event of a default by the Maker
under this Note, the Holder's sole remedy shall be limited to exercising its
rights under this Note and the Loan Documents,
 
Whenever the context so requires, the neuter gender includes the feminine and/or
masculine, as the case may be, and the singular number includes the plural, and
the plural number includes the singular,
 
Maker and any other person liable for the payment of this Note respectively, (a)
expressly waive any valuation and appraisal, presentment, demand for payment,
notice of dishonor, protest, notice of nonpayment or protest, all other forms of
notice whatsoever, and diligence in collection; (b) consent that Holder may,
from time to time and without notice to any of them or demand, (i) extend,
rearrange, renew or postpone any or all payments, and/or (ii) release Maker (or
any co-maker) or any other person liable for payment of this Note, without in
any way modifying, altering, releasing, affecting or limiting their respective
liability or the lien of any security instrument; and (c) agree that Holder, in
order to enforce payment of this Note against any of them, shall not be required
first to institute any suit or to exhaust any of its remedies against Maker (or
any co-maker) or against any other person liable for payment of this Note or to
attempt to realize on any collateral for this Note,
 
Maker agrees to assign any proceeds to the Holder from any contract between
Miami- Dade County, its agencies or instrumentalities and the Maker or any firm,
corporation, partnership or joint venture in which the Maker has a controlling
financial interest in order to secure repayment of the loan. "Controlling
financial interest" shall mean ownership, directly or indirectly to ten percent
or more of the outstanding capital stock in any corporation or a direct or
indirect interest of ten (10) percent or more in a firm, partnership or other
business entity.
 
BY EXECUTING THIS NOTE, MAKER KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ITS RIGHTS AND THE RIGHTS OF ITS HEIRS, ASSIGNS, SUCCESSORS OR PERSONAL
REPRESENTATIVES TO A TRIAL BY JURY, IF ANY, IN ANY ACTION, PROCEEDING OR SUIT,
WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE, AND WHETHER ASSERTED BY WAY OF
COMPLAINT, ANSWER, CROSSCLAIM, COUNTERCLAIM, AFFIRMATIVE DEFENSE OR OTHERWISE,
BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS NOTE OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT TO BE EXECUTED IN CONNECTION HEREWITH OR WITH
THE INDEBTEDNESS OR THE RENEWAL, MODIFICATION OR EXTENSION OF ANY OF THE
FOREGOING OR ANY FUTURE ADVANCE THEREUNDER. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR LENDER'S EXTENDING CREDIT TO MAKER AND NO WAIVER OR LIMITATION OF
LENDER'S RIGHTS HEREUNDER SHALL BE EFFECTIVE UNLESS IN WRITING AND MANUALLY
SIGNED ON LENDER'S BEHALF.

 
Page 3 of 5

--------------------------------------------------------------------------------

 


Maker acknowledges that the above paragraphs have been expressly bargained for
by Miami-Dade County, Florida as part of the transaction with Borrower and that,
but for Maker's agreement, Miami-Dade County, Florida would not have agreed to
lend the Borrower the Principal on the terms and at the Interest Rate,


WHEREFORE, Maker has executed this Note on the     day of     2011.


Attestation:



   
Florida Gaming Centers, Inc., a Florida Corporation, d/b/a Miami Jai-Alai, Inc.,
d/b/a W.J.A. Realty, Inc.
      Bridget K. Brake   /s/ William B. Collett, Jr.
Print Name:
       
Print Name:
William B. Collett, Jr.
        Michelle S. Freeman   
Title: President of:  
Florida Gaming Centers, Inc.
Print Name:
         
STATE OF KENTUCKY
)
 
 
  :SS  
 
COUNTY OF JEFFERSON
)
 
 

 
BEFORE ME, the undersigned authority, appeared William B. Collett Jr., as
President of Florida Gaming Centers, Inc., who is personally known to me or who
has produced ________________as identification, and acknowledged that
he/she/they executed the foregoing instrument for the purposes expressed therein
and with full corporate authority.
 
WITNESS my hand and seal in the State and County aforesaid, this 16th day of
June , 2011.-

 
Page 4 of 5

--------------------------------------------------------------------------------

 



  Rebecca Mayton   NOTARY PUBLIC, State of Ken        Pl'int Name:  Rebecca
Mayton   My Commission Expires: 5/7/2012       
and
     
City National Bank of Florida, f/k/a City
 
National Bank of Miami, as Trustee, under
 
Land Trust No, 5003471
   
Pl.int Name
   
Print Name:
 
   



Print Name:
         
state of florida
)
   
:
   
ss
 
county of miami-dade
)
 



BEFORE ME, the undersigned authority, appeared                             ,
as of,who is personally known to me or who has produced as identification, and
acknowledged that he/she/they executed the foregoing instrument for the purposes
expressed therein and with full corporate authority,


WITNESS my hand and seal in the State and County aforesaid, this         day
of                   , 2011.



 
NOTARY PUBLIC, State of Florida
   
Print Name:
     
My Commission Expires:
 


 
Page 5 of 5

--------------------------------------------------------------------------------

 


Interest Vision
 
Amortization Schedule


Loan or Annuity Variables:


Start Date:
 
Jun 15, 2011
 
End Date:
 
Jun 15, 2026
Start Payment:
 
Jun 15: 2011
 
No. of Payments:
 
180
Start Interest:
 
Jun 15, 2011
 
Interest Rate:
 
7.250%
Payment Freq.:
 
Monthly
 
Initial Principal:
 
$12054344.00
Compound Freq.:
 
Monthly
 
Payment Amount:
 
$110039.63
Days in MO./Yr.:
 
30 / 360
 
Balloon:
 
$0.00
Payment Mode:
  
In Arrears
  
Amortization Method:
  
Simple Int.

 

       
Payment
   
Interest
   
Interest
             
No .
 
Date
 
Amount
   
Amount
   
Rate/Yr.
   
Principal
   
Balance
                                       
Jun 15, 2011
    0011       0.00       0.000       0.00       1.2054e +007 1  
Jul 15, 2011
    110039.63       72828.33       7.250       37211.30       1.2017e +007 2  
Aug 15, 2011
    110039.63       72603.51       7.250       37436.12       1.1980e +007 3  
Sop 2011
    110039.63       72377.33       7.250       37662.30       1.1942e +007 4  
Oct 15, 2011
    110039.63       72149.79       7.250       37889.84       1.1904e +007 5  
Nov 15, 2011
    110039.63       71920.87       7.250       38118.76       1.1866e +007 6  
Dec 15, 2011
    110039.63       71690.57       7.250       38349.06       1.1828e +007 7  
Jan 15, 2012
    110039.63       71458.88       7.250       38580.75       1.1789e +007 8  
Feb 15, 2012
    110039.63       71225.79       7.250       38813.84       1.1750e +007 9  
Mar 15, 2012
    110039.63       70991.29       7.250       39048.34       1.1711e +007 10  
Apr 15, 2012
    110039.63       70755.37       7.250       39284.26       1.1672e +007 11  
May 15, 2012
    110039.63       70518.03       7.250       39521.60       1.1632e +007 12  
Jun 15, 2012
    110039.63       70279.25       7.250       39760.38       1.1593e +007 13  
Jul 15, 2012
    110039.63       70039.03       7.250       40000.60       1.1553e +007 14  
Aug 15, 2012
    110039.63       69797.36       7.250       40242.27       1.1512e +007 15  
Sep 15, 2012
    110039.63       69554.23       7.250       40485.40       1.1472e +007 16  
Oct 15, 2012
    110039.63       69309.63       7.250       40730.00       1.1431e +007 17  
Nov 15, 2012
    110039.63       69063.56       7.250       40976.08       1.1390e +007 18  
Dec 15, 2012
    110039.63       68815.99       7.250       41223.64       1.1349e +007 19  
Jan 15, 2013
    110039.63       68566.93       7.250       41472.70       1.1308e +007 20  
Feb 15, 2013
    110039.63       68316.37       7.250       41723,26       1.1266e +007 21  
Mar 15, 2013
    110039.63       68064.29       7.250       41975.34       1.1224e +007 22  
Apr 15, 2013
    110039.63       67810.69       7.250       42228.94       1.1182e +007 23  
May 19, 2013
    110039.63       67555.56       7.250       42484.08       I.1139e +007 24  
Jun 15, 2013
    110039.63       67298.88       7.250       42740,75       1.1096e +007 25  
Jul 15, 2013
    110039.63       67040.66       7.250       42998.98       1.1053e +007 26  
Aug 15, 2013
    110039.63       66780.87       7.250       43258.76    
I.lOlOe
+007 27  
Sep 15, 2013
    110039.63       66519.52       7.250       43520.12       1.0967e +007 28  
Oct 15, 2013
    110039.63       66256.58       7.250       43783.05       1.0923e +007 29  
Nov 15, 2013
    110039.63       65992.06       7.250       44047.57       1.0879e +007 30  
Dec 15, 2013
    110039,63       65725.94       7.250       44313.69       1.0834e +007 31  
Jan 15, 2014
    110039.63       65458.21       7.250       44581.42       1.0790e +007 32  
Feb 15, 2014
    110039.63       65188.86       7.250       44850.77       1.0745e +007 33  
Mar 15, 2014
    110039.63       64917.89       7.250       45121.74       1.0700e +007 34  
Apr 15, 2014
    110039.63       64645.28       7.250       45394.35       1.0655e +007


 
 

--------------------------------------------------------------------------------

 



       
Payment
   
Interest
   
Interest
             
NO .
 
Date
 
Amount
   
Amount
   
Rate/Yr.
   
Principal
   
Balance
                                     
35
 
May 15, 2014
    110039.63       64371.02       7.250       45668.61       1.0609e+007  
36
 
Jun 15, 2014
    110039.63       64095.11       7.250       45944.52       1.0563e+007  
37
 
Jul 15, 2014
    110039.63       63817.53       7.250       46222.11       1.0517e+007  
38
 
Aug 15, 2014
    110039.63       63538.27       7.250       46501.37       1.0470e+007  
39
 
Sep 15, 2014
    110039.63       63257.32       7.250       46782.31       1.0423e+007  
40
 
Oct 15, 2014
    110039.63       62974.68       7.250       47064.95       1.0376e+007  
41
 
Nov 15, 2014
    110039.63       62690.33       7.250       47349.30       1.0329e+007  
42
 
Dec 15, 2014
    110039.63       62404.26       7.250       47635.37       1.0281e+007  
43
 
Jan 15, 2015
    110039.63       62116.46       7.250       47923.17       1.0233e+007  
44
 
Feb 15, 2015
    110039.63       61826.93       7.250       48212.71       1.0185e+007  
45
 
Mar 15, 2015
    110039.63       61535.64       7.250       48503.99       1.0137e+007  
46
 
Apr 15, 2015
    110039.63       61242.60       7.250       48797.04       1.0088e+007  
47
 
May 15, 2015
    110039.63       60947.78       7.250       49091.85       1.0039e+007  
48
 
Jun 15, 2015
    110039.63       60651.18       7.250       49388.45       9989428.15  
49
 
Jul 15, 2015
    110039.63       60352.80       7.250       49686.84       9939741.31  
50
 
Aug 15, 2015
    110039.63       60052.60       7.250       49987.03       9889754.28  
51
 
Sep 15, 2015
    110039.63       59750.60       7.250       50289.03       9839465.25  
52
 
Oct 15, 2015
    110039.63       59446.77       7.250       50592.86       9788872.39  
53
 
Nov 15, 2015
    110039.63       59141.10       7.250       50898.53       9737973.86  
54
 
Dec 15, 2015
    110039.63       58833.59       7.250       51206.04       9686767.82  
55
 
Jan 15, 2016
    110039.63       58524.22       7.250       51515.41       9635252.41  
56
 
Feb 15, 2016
    110039.63       58212.98       7.250       51826.65       9583425.76  
57
 
Mar 15, 2016
    110039.63       57899.86       7.250       52139.77       9531285.99  
58
 
Apr 15, 2016
    110039.63       57584.85       7.250       52454.78       9478831.22  
59
 
May 15, 2016
    110039.63       57267.94       7.250       52771.69       9426059.52  
60
 
Jun 15, 2016
    110039.63       56949.11       7.250       53090.52       9372969.00  
61
 
Jul 15, 2016
    110039.63       56628.35       7.250       53411.28       9319557.72  
62
 
Aug 15, 2016
    110039.63       56305.66       7.250       53733.97       9265823.75  
63
 
Sep 15, 2016
    110039.63       55981.02       7.250       54058.61       9211765.14  
64
 
Oct 15, 2016
    110039.63       55654.41       7.250       54385.22       9157379.92  
65
 
Nov 15, 2016
    110039.63       55325.84       7.250       54713.79       9102666.13  
66
 
Dec 15, 2016
    110039.63       54995.27       7.250       55044.36       9047621.77  
67
 
Jan 15, 2017
    110039.63       54662.71       7.250       55376.92       8992244.85  
68
 
Feb 15, 2017
    110039.63       54328.15       7.250       55711.49       8936533.36  
69
 
Mar 15, 2017
    110039.63       53991.56       7.250       56048.08       8880485.29  
70
 
Apr 15, 2017
    110039.63       53652.93       7.250       56386.70       8824098.59  
71
 
May 15, 2017
    110039.63       53312.26       7.250       56727.37       8767371.22  
72
 
Jun 15, 2017
    110039.63       52969.53       7.250       57070.10       8710301.12  
73
 
Jul 15, 2017
    110039.63       52624.74       7.250       57414.90       8652886.23  
74
 
Aug 15, 2017
    110039.63       52277.85       7.250       57761.78       8595124.45  
75
 
Sep 15, 2017
    110039.63       51928.88       7.250       58110.76       8537013.69  
76
 
Oct 15, 2017
    110039.63       51577.79       7.250       58461.84       8478551.85  
77
 
Nov 15, 2017
    110039.63       51224.58       7.250       58815.05       8419736.80  
78
 
Dec 15, 2017
    110039.63       50869.24       7.250       59170,39       8360566.42  
79
 
Jan 15, 2018
    110039.63       50511.76       7.250       59527.88       8301038.54  
80
 
Feb 15, 2018
    110039.63       50152.11       7.250       59887.52       8241151.02  
81
 
Mar 15, 2018
    110039.63       49790.29       7.250       60249.34       8180901.67  
82
 
Apr 15, 2018
    110039.63       49426.28       7.250       60613.35       8120288.32  
83
 
May 15, 2018
    110039.63       49060.08       7.250       60979.56       8059308.76  
84
 
Jun 15, 2018
    110039.63       48691.66       7.250       61347.97       7997960.79  
85
 
Jul 15, 2018
    110039.63       48321.01       7.250       61718.62       7936242.17  
86
 
Aug 15, 2018
    110039.63       47948.13       7.250       62091.50       7874150.67  


 
 

--------------------------------------------------------------------------------

 



       
Payment
   
Interest
   
Interest
             
No.
 
Date
 
Amount
   
Amount
   
Rate/Yr.
   
Principal
   
Balance
                                     
87
 
Sep 15, 2018
    110039.63       47572.99       7.250       62466.64       7811684.03  
88
 
Oct 15, 2018
    110039.63       47195.59       7.250       62844.04       7748839,99  
89
 
Nov 15, 2018
    110039.63       46815.91       7.250       63223.72       7685616.26  
90
 
Dec 15, 2018
    110039.63       46433.93       7.250       63605.70       7622010.56  
91
 
Jan 15, 2019
    110039.63       46049.65       7,250       63989.98       7558020.58  
92
 
Feb 15, 2019
    110039.63       45663.04       7.250       64376.59       7493643.99  
93
 
Mar 15, 2019
    110039.63       45274.10       7.250       64765.53       7428878.46  
94
 
Apr 15, 2019
    110039.63       44882.81       7.250       65156.82       7363721.63  
95
 
May 15, 2019
    110039.63       44489.15       7.250       65550.48       7298171.15  
96
 
Jun 15, 2019
    110039.63       44093.12       7.250       65946.51       7232224.64  
97
 
Jul 15, 2019
    110039.63       43694.69       7.250       66344.94       7165879.69  
98
 
Aug 15, 2019
    110039.63       43293.86       7.250       66745.78       7099133.92  
99
 
Sep 15, 2019
    110039.63       42890.60       7.250       67149.03       7031984.89  
100
 
Oct 15, 2019
    110039.63       42484.91       7.250       67554.72       6964430.16  
101
 
Nov 15, 2019
    110039.63       42076.77       7.250       67962.87       6896467.30  
102
 
Dec 15, 2019
    110039.63       41666.16       7.250       68373.48       6828093.82  
103
 
Jan 15, 2020
    110039.63       41253.07       7.250       68786.57       6759307.26  
104
 
Feb 15, 2020
    110039.63       40837.48       7.250       69202.15       6690105.11  
105
 
Mar 15, 2020
    110039.63       40419.39       7.250       69620.25       6620484.86  
106
 
Apr 15, 2020
    110039,63       39998.76       7.250       70040.87       6550443.99  
107
 
May 15, 2020
    110039.63       39575.60       7.250       70464.03       6479979.96  
108
 
Jun 15, 2020
    110039.63       39149.88       7.250       70889.75       6409090.21  
109
 
Jul 15, 2020
    110039.63       38721.59       7.250       71318.05       6337772.16  
110
 
Aug 15, 2020
    110039.63       38290.71       7.250       71748.93       6266023.23  
111
 
Sep 15, 2020
    110039.63       37857.22       7.250       72182.41       6193840.83  
112
 
Oct 15, 2020
    110039.63       37421.12       7.250       72618.51       6121222.32  
113
 
Nov 15, 2020
    110039.63       36982.38       7.250       73057.25       6048165.07  
114
 
Dec 15, 2020
    110039.63       36541.00       7.250       73498.63       5974666.43  
115
 
Jan 15, 2021
    110039.63       36096.94       7.250       73942.69       5900723.75  
116
 
Feb 15, 2021
    110039.63       35650.21       7.250       74389.43       5826334.32  
117
 
Mar 15, 2021
    110039.63       35200.77       7.250       74838.86       5751495.46  
118
 
Apr 15, 2021
    110039.63       34748.62       7.250       75291.01       5676204.44  
119
 
May 15, 2021
    110039.63       34293.74       7.250       75745.90       5600458.55  
120
 
Jun 15, 2021
    110039.63       33836.10       7.250       76203.53       5524255.02  
121
 
Jul 15, 2021
    110039.63       33375.71       7.250       76663.92       5447591.09  
122
 
Aug 15, 2021
    110039.63       32912.53       7.250       77127.10       5370463.99  
123
 
Sep 15, 2021
    110039.63       32446.55       7.250       77593.08       5292870,91  
124
 
Oct 15, 2021
    110039.63       31977.76       7.250       78061.87       5214809.04  
125
 
Nov 15, 2021
    110039.63       31506.14       7.250       78533.49       5136275.55  
126
 
Dec 15, 2021
    110039.63       31031.66       7.250       79007.97       5057267.58  
127
 
Jan 15, 2022
    110039.63       30554.32       7.250       79485.31       4977782.28  
128
 
Feb 15, 2022
    110039.63       30074.10       7.250       79965.53       4897816.74  
129
 
Mar 15, 2022
    110039,63       29590.98       7.250       80448.66       4817368.09  
130
 
Apr 15, 2022
    110039.63       29104.93       7.250       80934.70       4736433.39  
131
 
May 15, 2022
    110039.63       28615.95       7.250       81423.68       4655009.71  
132
 
Jun 15, 2022
    110039.63       28124.02       7.250       81915.61       4573094.09  
133
 
Jul 15, 2022
    110039.63       27629.11       7.250       82410.52       4490683.57  
134
 
Aug 15, 2022
    110039.63       27131.21       7.250       82908.42       4407775.15  
135
 
Sep 15, 2022
    110039.63       26630.31       7.250       83409.32       4324365.83  
136
 
Oct 15, 2022
    110039.63       26126.38       7,250       83913.26       4240452.57  
137
 
Nov 15, 2022
    110039.63       25619.40       7.250       84420.23       4156032.34  
138
 
Dec 15, 2022
    110039.63       25109.36       7.250       84930.27       4071102.07  


 
 

--------------------------------------------------------------------------------

 



       
Payment
   
Interest
   
Interest
             
NO .
 
Date
 
Amount
   
Amount
   
Rate/Yr.
   
Principal
   
Balance
                                     
139
 
Jan 15, 2023
    110039.63       24596.24       7.250       85443.39       3985658.68  
140
 
Feb 15, 2023
    110039.63       24080.02       7.250       85959.61       3899699.07  
141
 
Mar 15, 2023
    110039.63       23560.68       7.250       86478.95       3813220.12  
142
 
Apr 15, 2023
    110039.63       23038.20       7.250       87001.43       3726218.70  
143
 
May 15, 2023
    110039.63       22512.57       7.250       87527.06       3638691.64  
144
 
Jun 15, 2023
    110039.63       21983.76       7.250       88055.87       3550635.77  
145
 
Jul 15, 2023
    110039.63       21451.76       7.250       88587.87       3462047.89  
146
 
Aug 15, 2023
    110039.63       20916.54       7.250       89123.09       3372924.80  
147
 
Sep 15, 2023
    110039.63       20378.09       7.250       89661.54       3283263.25  
148
 
Oct 15, 2023
    110039.63       19836.38       7.250       90203.25       3193060.00  
149
 
Nov 15, 2023
    110039.63       19291.40       7.250       90748.23       3102311.78  
150
 
Dec 15, 2023
    110039.63       18743.13       7.250       91296.50       3011015.28  
151
 
Jan 15, 2024
    110039.63       18191.55       7.250       91848.08       2919167.20  
152
 
Feb 15, 2024
    110039.63       17636.64       7.250       92403.00       2826764.20  
153
 
Mar 15, 2024
    110039.63       17078.37       7.250       92961.26       2733802.94  
154
 
Apr 15, 2024
    110039.63       16516.73       7.250       93522.91       2640280.03  
155
 
Nay 15, 2024
    110039.63       15951.69       7.250       94087.94       2546192.09  
156
 
Jun 15, 2024
    110039.63       15383.24       7.250       94656.39       2451535.70  
157
 
Jul 15, 2024
    110039.63       14811.36       7.250       95228.27       2356307.43  
158
 
Aug 15, 2024
    110039.63       14236.02       7.250       95803.61       2260503.82  
159
 
Sop 15, 2024
    110039.63       13657.21       7.250       96382.42       2164121.40  
160
 
Oct 15, 2024
    110039.63       13074.90       7.250       96964.73       2067156.67  
161
 
Nov 15, 2024
    110039.63       12489.07       7.250       97550.56       1969606.11  
162
 
Dec 15, 2024
    110039.63       11899.70       7.250       98139.93       1871466.18  
163
 
Jan 15, 2025
    110039.63       11306.77       7.250       98732.86       1772733.32  
164
 
Feb 15, 2025
    110039.63       10710.26       7.250       99329.37       1673403.96  
165
 
Mar 15, 2025
    110039.63       10110.15       7.250       99929.48       1573474.47  
166
 
Apr 15, 2025
    110039.63       9506.41       7.250       100533.22       1472941.25  
167
 
May 15, 2025
    110039.63       8899.02       7.250       101140.61       1371800.64  
168
 
Jun 15, 2025
    110039.63       8287.96       7.250       101751.67       1270048.97  
169
 
Jul 15, 2025
    110039.63       7673.21       7.250       102366.42       1167682.55  
170
 
Aug 15, 2025
    110039.63       7054.75       7.250       102984.88       1064697.66  
171
 
Sep 15, 2025
    110039.63       6432.55       7.250       103607.08       961090.58  
172
 
Oct 15, 2025
    110039.63       5806.59       7.250       104233.04       856857.54  
173
 
Nov 15, 2025
    110039.63       5176.85       7.250       104862.78       751994.75  
174
 
Dec 15, 2025
    110039.63       4543.30       7.250       105496.33       646498.42  
175
 
Jan 15, 2026
    110039.63       3905.93       7.250       106133.70       540364.72  
176
 
Feb 15, 2026
    110039.63       3264.70       7.250       106774.93       433589.79  
177
 
Mar 15, 2026
    110039.63       2619.60       7.250       107420.03       326169.76  
178
 
Apr 15, 2026
    110039.63       1970.61       7.250       108069.02       218100.74  
179
 
May 15, 2026
    110039.63       1317.69       7.250       108721.94       109378.80  
180
 
Jun 15, 2026
    110039.63       660.83       7.250       109378.80       0.00  


 
 

--------------------------------------------------------------------------------

 


EXHIBIT"B"


Mortgage Amount:
 
$12,064,344.00 New Mortgage
         
Annual Actual interest Rate:
    7.25 %          
Mortgage Term (In months):
    180            
Monthly Payment (P & I):
  $ 110,039,63  



Pmt.
No.
 
If First Pmt
Is Made
on
 
Principal
   
Interest
   
Balance on
Mortgage
   
Interest on
Unpaid Pmt
   
Pmt
Due
   
New
Mortgage Bal.
 
1
 
15-Jul-11
  $ 88,320.63     $ 46,990.37     $ 12,189,655.00     $ 0.00     $ 110,039.63  
  $ 12,189,655.00  
2
 
15-Aug-11
  $ 90,975.31     $ 44,335.70     $ 12,324,966.01     $ 664.82     $ 246,015.46
    $ 12,325,630.83  
3
 
15-Sep-11
  $ 90,702.31     $ 44,608.70     $ 12,460,941.84     $ 1,486.34     $
382,812.82     $ 12,462,428.19  
4
 
15-Oct-11
  $ 87,510.61     $ 47,800.40     $ 12,597,739.20     $ 2,312.83     $
520,436.65     $ 12,600,052.02  
5
 
15-Nov-11
  $ 19,906.33     $ 90,133.30     $ 12,710,091.65     $ 3,144.30     $
633,620.59     $ 12,713,235.96  
6
 
15-Dec-11
  $ 86,956.56     $ 48,354.44     $ 12,848,546.96     $ 3,828.12     $
772,759.71     $ 12,852,375.08  
7
 
15-Jan-12
  $ 89,312.68     $ 45,998.33     $ 12,987,686.09     $ 4,668.76     $
912,739.49     $ 12,992,354.85  
8
 
15-Feb-12
  $ 89,030.22     $ 46,280.79     $ 13,127,665.86     $ 5,514.47     $
1,053,564.96     $ 13,133,180.33  
9
 
15-Mar-12
  $ 83,020.47     $ 52,290.54     $ 13,268,491.34     $ 6,365.29     $
1,195,241.26     $ 13,274,856.63  
10
 
15-Apr-12
  $ 88,424.92     $ 46,886.09     $ 13,410,167.64     $ 7,221.25     $
1,337,773.51     $ 13,417,388.88  
11
 
15-May-12
  $ 85,293.88     $ 50,017.13     $ 13,552,699.89     $ 8,082.38     $
1,481,166.91     $ 13,560,782.28  
12
 
15-Jun-12
  $ 87,829.86     $ 47,481.14     $ 13,696,093.28     $ 8,948.72     $
1,625,426.62     $ 13,705,041.99      
Sub-Total
  $ 987,283.78     $ 611,176.93             $ 52,237.28                  



* Once the Maker makes a payment based on this schedule, they will then be
considered current and Maker shall continue making payments based on the
amortization schedule attached (Exhibit "A"), continuing the same sequence of
payments. At that point this schedule (Exhibit "B") can be disregarded.

 
 

--------------------------------------------------------------------------------

 